—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits the possession of a controlled substance after a correction officer observed him accepting an object from *698another inmate and discovered a quantity of marihuana inside his clothing. Initially, we reject petitioner’s contention that the misspelling of his name rendered the misbehavior report defective. The report contained petitioner’s correct cell location and inmate identification number and, in any event, petitioner has failed to demonstrate any prejudice resulting from this technical error (see, Matter of Rivera v Goord, 248 AD2d 902). Finally, we find that the detailed misbehavior report, the positive test results and the testimony of the correction officer who authored the report and conducted the search constituted substantial evidence of petitioner’s guilt (see, Matter of Moley v Selsky, 245 AD2d 588). Petitioner’s remaining contentions are either unpreserved for bur review or lacking in merit.
Mercure, J. P., Crew III, White, Yesawich Jr. and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.